DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining an orientation of a device comprising: detecting a difference between phases of an RF signal received…, determining an angle of incidence of the RF signal in accordance with the phase difference, using the angle of incidence to determine a projection of a vector on a plane…; and determine a yaw… of the device from the projection of the vector. 
The limitations of detecting… determining…, using… to determine…; and determine a yaw…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “between phases of an RF signal received,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an RF signal received” language, “determining” in the context of this claim encompasses the user manually calculating the difference between phases, determining an angle of incidence, using the angle of incidence to determine a projection; and determining a yaw.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites some additional elements – a phased array receiver, and a controller of a device, but only using the phased array receiver for mere gathering of data but none of the elements to perform the detecting and determining steps.  The limitation which suggests “an RF signal received” to perform the determination steps is recited as a mere gathering of data which at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting and determining some values) such that it should amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the phased array receiver for mere gathering of data but none of the elements to perform the detecting and determining steps should amounts to no more than mere instructions to apply the exception using a generic computer component or in the mind. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim does not include additional elements beyond the abstract idea of gathering, detecting, and determining values. The claim is not patent eligible.
Dependent Claims(s) 2 – 7 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S..C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extrasolution activity as data gathering and calculation.
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection is presented in this action. However, Claims 1 – 7 are rejected under 35 U.S.C. 101 as explained above.
Note: It is suggested to contact the Examiner for any clarification with respect the rejection. The Examiner suggests amend the claims by stating what is done with the data being determined after the determination is performed and how it is outputted to be available to a user in a tangible manner so it is not just signals and computer programming only.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al. (US 2020/0011961 A1) suggests a self-positioning mobile device comprising: an inertial and magnetic detection subsystem (IMDS) configured to determine position and orientation information of the mobile device by monitoring inertia over time; at least one receiver antenna receiving radiofrequency (RF) signals from at least three spaced apart RF transmitter antennae, each RF transmitter antennae being disposed at a known three-dimensional location; at least one processor configured to calculate position and orientation of the mobile device from the RF signals received from the at least three spaced-apart RF transmitter antennae, to receive the position and orientation information from the IMDS, and to merge the position and orientation of the mobile device calculated from the received RF signals with the position and orientation information received from the MIDS into a corrected position and orientation of the mobile device (see claim 1).
Hill et al. (US 10,200,819 B2) teaches a system for simulating a user in a digital world produced and displayed on a view screen by an interactive software program, the system comprising: a mobile, tracked device attached to the user adapted to transmit an RF signal; an inertial sensor attached to the tracked device adapted to sense inertia of the tracked device, and provides the sensed inertia information to the tracked device to be transmitted in the RF signal; a network of four or more spatially separated radio frequency (RF) receiver antennae at different locations, each of the RF receiver antennae receiving RF signals transmitted from the tracked device; and a base station in communication with the network of four or more spatially separated RF receiver antennae, the base station including one or more receiver channels for processing the RF signals acquired by the four or more spatially separated RF receiver antennae and a processor programmed to dynamically compute, as the tracked device moves within a physical environment, a position and orientation of the tracked device from information conveyed by the RF signals (see claim 1).
Gutsche (US 9,995,284 B1) discloses that each movable member within each said impulse assembly rotatably retaining a shaft having two ends retained in parallel axial orientation relative to the other shaft and in perpendicular orientation to said travel direction by means of a bearing pair; each said shaft within each said impulse assembly further co-centrically rotatably retaining a flywheel having a large moment of inertia in relation to the impulse assembly inertial mass operatively functioning as an inertial backrest (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	5/7/2022